         Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



A. CHARLES PERUTO, JR.,                               :
                    Plaintiff,                        :
                                                      :               CIVIL ACTION
                       v.                             :               No. 18-4468
                                                      :               No. 18-4818
ROC NATION, ET AL.,                                   :
                               Defendants.            :


McHugh, J.                                                                         June 12, 2019

                                        MEMORANDUM

        This case arises out of a “hot mic” situation where an attorney made candid and

embarrassing comments about his client without realizing that he was still being recorded. The

remarks were made at the end of a formal interview conducted as part of a documentary series.

The recording of those remarks was subsequently posted and played by various media outlets on

the internet. The attorney who gave the interview, A. Charles Peruto, Jr. brings these claims

under the Pennsylvania and Federal Wiretap Acts, alleging that Defendants’ continued recording

without his knowledge and consent was illegal. Having reviewed the record, I conclude that the

material facts of this case are undisputed, and that Plaintiff’s wiretap actions cannot survive as a

matter of law. Accordingly, I will grant summary judgment for Defendants.

   I.      Factual Background

        This dispute stems from an interview Mr. Peruto gave in May 2018 for Defendants’

documentary series entitled #FreeMeek. Defendants Roc Nation, Amazon Alternative, IPC

Television, Josh Miller, Patrick Reardon, Eli Holzman, and Janet Kim are all involved in the

production of the documentary series about rapper Robert Rihmeek Williams, better known as


                                                  1
          Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 2 of 13



Meek Mill. The documentary series intends to address, at least in part, Meek Mill’s experience

with the criminal justice system, including his interactions with Judge Genece Brinkley of the

Philadelphia County Court of Common Pleas. Judge Brinkley has overseen Mill’s criminal case

for more than a decade, and her handling of the case has been the subject of some controversy

since she re-imprisoned him for probation violations. In relation to that controversy, Judge

Brinkley retained Mr. Peruto as her counsel.

         Mr. Peruto sat for two interviews related to the documentary series. After the first

interview on April 11, 2018, he had an off-the-record conversation with the interviewer and other

representatives of Defendants. The second interview occurred on May 30, 2018 and is the

source of the present dispute.

         According to the recording, which all parties now agree is authentic, 1 the May 30

interview concluded with Peruto explaining why he believes Meek Mill does not represent an

example of the problems in the criminal justice system. When Peruto finished, an off-camera

speaker said, “Card.” The interviewer responded, “Card? Do you have any questions? I’m

done,” to which the other speaker responded, “I’m done.” 2 Decl. of Eli Holzman Ex. B, at

0:26:04-07, ECF No. 53-4. The interviewer then said, “Chuck, that was fantastic,” and the two

joked about the length of the interview. Id. at 0:26:07-17. As Peruto pushed his chair back from




1
  When I notified the parties of my intent to convert the Motions to Dismiss into Motions for Summary Judgment, I
also ordered the parties to agree on an expert who could evaluate the authenticity of the recording because Plaintiff
contended it had been edited. A team of two experts, Catalin Grigoras and Jeff Smith, has since confirmed that the
recording is authentic. See Expert Report, ECF No. 69. At oral argument, no party disputed its authenticity.
2
  The transcript provided to the Court as an exhibit to the supplemental affidavits, Decl. Christopher Harper Ex. B;
Decl. A. Charles Peruto, Jr. Ex. A, identifies these individuals as “speaker,” “unknown speaker,” and “speaker 1.” It
is not clear from the transcript that “speaker 1” is the same person as the initial person referred to as “speaker” and
the second “unknown speaker,” but after repeated independent review of the recording, the Court is confident it has
accurately recounted the exchange in this Memorandum.


                                                          2
            Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 3 of 13



his desk, he thanked Defendants and gestured as if to remove a lavalier microphone, 3 and the

interviewer said, “Great job, thank you, thanks so much.” Id. at 0:26:17-19.

           Peruto then said, “Let me tell you something,” at which point the camera turned off. Id.

at 0:26:20. The audio, however, continued recording as Peruto went on to say, “That was hard to

do because defending this judge is now becoming—why doesn’t she just grant this fucking

thing?” Id. at 0:26:21-27. In the background, another speaker said something about “wrapping

up,” and Peruto continued talking. Id. at 0:26:27-34. Despite his assertions to the contrary in

both the Second Amended Wiretap Complaint and the Second Amended Replevin Complaint,

Mr. Peruto never instructed anyone to go “off the record,” nor did anyone present state that they

had stopped the audio recording. A conversation ensued—caught on the still-operating lavalier

microphone—in which Peruto said critical things about his client and her handling of the Meek

Mill case. Needless to say, Peruto did not intend for those statements to be shared widely, let

alone become part of the #FreeMeek documentary series.

           Unfortunately for Mr. Peruto, his comments were leaked to the press along with portions

of the recording. Following unflattering media attention focused on those comments, Peruto

commenced a series of lawsuits in state court, including a replevin claim, which Defendants

removed to this Court. 4 Peruto also filed these claims under both the Federal and Pennsylvania

Wiretap Acts.

           Defendants filed Motions to Dismiss both actions and attached the recording to the

Motion to Dismiss the Second Amended Wiretap Complaint. Plaintiff opposed the motions,




3
 The Court, in its repeated review of the video recording, has been unable to identify what apparently was a very
discreet microphone worn under the shirt. But both parties agree that Peruto was wearing the lavalier microphone
on his person. An active lavalier microphone was identified in the expert analysis of the audio files.
4
    I have addressed the replevin claim in a separate Memorandum.

                                                         3
           Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 4 of 13



arguing in part that the recording did not authentically portray the interaction, and that his

request to go “off the record” had been edited out. Accordingly, I ordered the parties to identify

an agreed upon expert to evaluate the authenticity of the recording and provided notice of my

intent to convert the Motions to Dismiss into Motions for Summary Judgment. The parties were

given the opportunity to supplement the record, and Plaintiff submitted supplemental affidavits,

which I have deemed part of the record. After considering all the evidence and hearing oral

argument, I conclude that no disputed questions of material fact remain and will grant summary

judgment for the Defendants as to both wiretap claims.

   II.       Legal Standard

          A District Court may convert a motion to dismiss into a motion for summary judgment so

long as the Court provides adequate notice of the conversion and reasonable opportunity to

present material relevant to a summary judgment motion. In re Rockefeller Ctr. Props., Inc. Sec.

Litig., 184 F.3d 280, 287-88 (3d Cir. 1999). I provided notice of my intent to convert the

motions in this case into motions for summary judgment, and Plaintiff has since supplemented

the record with affidavits. After such a conversion, the motion is governed by the well-

established standards of Fed. R. Civ. P. 56, as amplified by Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986).

   III.      Discussion

   A. Pennsylvania Wiretap Act

          The Pennsylvania Wiretap Act prohibits intentional interception of any wire, oral, or

electronic communication without the consent of all parties involved as well as any knowing

disclosure of the contents of communications obtained in violation of the statute. 18 Pa. Cons.




                                                  4
            Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 5 of 13



Stat. §§ 5703, 5704(4). 5 The statutory definition of “oral communication” requires a justifiable

“expectation that such communication is not subject to interception.” Id. § 5702. On its face,

this language would appear to support a claim. But the Pennsylvania Supreme Court has added a

judicial gloss to the statute, increasing a plaintiff’s burden, by reading “oral communications” to

include only communications where “the speaker possessed a reasonable expectation of privacy

in the conversation.” Agnew v. Dupler, 717 A.2d 519, 523 (Pa. 1998).

           Agnew involved a claim brought against a police chief who rigged intercoms in his squad

room so that he could eavesdrop on the conversations of his patrol officers, ostensibly for the

purpose of identifying morale problems. Id. at 521. In denying recovery to the officers whose

conversations were monitored, the Pennsylvania Supreme Court held that a justifiable

expectation of non-interception necessarily required further proof of a reasonable expectation of

privacy. Id. at 523. The Third Circuit has observed that Agnew represents an important

development in the application of the Pennsylvania Wiretap Act, because it “squelched the

distinction developing in some lower court cases between a reasonable expectation of non-

interception and an expectation of privacy.” Kelly v. Borough of Carlisle, 622 F.3d 248, 257 (3d

Cir. 2010). It is therefore not enough for Mr. Peruto to prove he did not expect to be recorded;

he must show that he “exhibited an expectation of privacy” and that the “expectation is one that

society is prepared to recognize as reasonable.” Agnew, 717 A.2d at 523 (citation omitted). 6

           As to the first requirement, at best, Plaintiff might be able to establish a material issue of

fact as to whether he expected to be recorded. Peruto and his expert make a colorable argument



5
    Statutes such as Pennsylvania’s are commonly referred to as “two-party consent” statutes.
6
 In a concurring opinion, Justice Nigro advocated against this requirement, reasoning that “a speaker, under certain
circumstances, may possess a reasonable expectation of non-interception even in the absence of a reasonable
expectation of privacy.” Agnew, 717 A.2d at 525 (Nigro, J. concurring). I find his reasoning persuasive but am
bound by the majority view.

                                                           5
        Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 6 of 13



that, because the formal interview was concluded, the camera was turned away, he attempted to

remove his lavalier microphone, and he attached significance to the film crew’s use of the term

“card,” it was reasonable for Peruto to believe his statements were no longer being recorded. See

Decl. Christopher Harper, ECF No. 75; Decl. A. Charles Peruto, Jr., ECF No. 75. Similarly, the

content of the statements in question, his abrupt shift in tone, the dramatic difference from his

on-camera remarks, and the sudden display of candor, all support an inference that he must have

assumed his words were no longer public. But even those factors are offset by the fact that

Plaintiff never sought to “go off the record,” something that is no longer in dispute. And

although Mr. Peruto attempted to remove the microphone inside his shirt, he did even not wait

until he had fully removed the microphone or ensured it was off before beginning to disparage

his client. He launched into the candid commentary described above only two seconds after

reaching for that microphone. On these facts, I cannot conclude that Peruto exhibited an

expectation of privacy.

       Regardless, even if Mr. Peruto had demonstrated an expectation of privacy, in no respect

did he have a reasonable expectation of privacy, a standard the Pennsylvania Supreme Court has

interpreted narrowly. In Agnew, the Court found no reasonable expectation of privacy in a

conversation because anyone else in the room could overhear the conversation, as could anyone

outside the open squad room door, and the intercom system could have been open at any time,

allowing conversations to be overheard. 717 A.2d at 524.; accord Pa. State Police v. Grove, 161

A.3d 877, 902 (Pa. 2017) (no reasonable expectation of privacy where conversations could be

seen and overheard by bystanders); see also Schultz v. Hughesville Borough, 2011 WL 3273076,

at *22 (M.D. Pa. July 29, 2011) (no reasonable expectation of privacy where conversation




                                                 6
          Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 7 of 13



occurred in parking lot in front of third party); Commw. v. Henlen, 564 A.2d 905, 906 (Pa. 1989)

(no justifiable expectation of non-interception where third party attended interview of suspect). 7

         Mr. Peruto spoke freely in front of a room full of individuals, some of whom he did not

know, in the presence of recording equipment. Although Peruto’s office may have been more

secure from eavesdroppers than the squad room in Agnew, the recording devices present had

been active mere seconds before and were thus more likely than the intercom phones in Agnew to

intercept the conversation. Peruto knew the recording devices had just been recording, yet he

began disparaging his client before he even had time to fully remove his microphone. Given the

controversial nature of the case he was discussing, Defendants’ interest in getting a story, and the

controversial nature of his remarks, Peruto had greater reason than the officers in Agnew to be

concerned that his words might be intercepted, overheard, or otherwise disclosed.

         At oral argument, Plaintiff’s counsel emphasized that Mr. Peruto was experienced and

comfortable in dealing with the press. Counsel argued that Peruto was therefore entitled to

believe that, due to journalistic ethics, the filmmakers he was assisting would respect the

confidentiality of his post-interview statements. To the contrary, Plaintiff’s sophistication in

such matters makes his expectation of privacy less reasonable, for several reasons.

            First, Peruto knew he was disparaging his client to journalists working on a

documentary series about a controversy in which public opinion has been hostile to his client.

Any reasonable person could infer from that fact that Defendants would have an interest in




7
 Defendants rely heavily on Commw. v. Alexander, 708 A.2d 1251 (Pa. 1998), which I find of little relevance. Not
only is it a plurality opinion, but it is a criminal case where the individual recording the conversation was working
undercover with law enforcement, which had obtained a court order sanctioning interception without the knowledge
or consent of the defendant.


                                                          7
          Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 8 of 13



disclosing his candid opinions about his client. For a journalist, to catch an interview subject in a

fundamental contradiction is a prized coup—something Mr. Peruto would well understand.

          Second, before the interview, Peruto—an experienced lawyer—signed a release,

consenting to the use of his recorded conversations. See Decl. of Eli Holzman Ex. A, ECF No.

53-3. Whether or not the release applied to this specific recording, 8 it unambiguously put Peruto

on notice as to Defendants’ desire to use his conversations and statements in their documentary.

          Finally, Mr. Peruto invokes the norms of journalism, yet he never took the obvious and

elemental step of confirming that he was speaking off the record. Defendants are correct that

Plaintiff’s repeated assertions that the parties agreed to go off the record, though now disproven,

reflect his understanding that such confirmation is essential. Any person of Mr. Peruto’s

experience would have to understand that, without first establishing that he wanted to speak off

the record, he could not rely on the documentary team to keep his words private. In that regard,

the relaxed and cordial tone of the proceedings apparent from the audio recording does not

change the analysis. A lawyer examining a witness may be ingratiating or aggressive, but

regardless they seek to advance their case. The same is true of journalists—they seek to advance

their story. As a lawyer experienced in dealing with journalists, Mr. Peruto should have

understood that, absent express direction to go off the record, he could not reasonably expect

Defendants to put his privacy ahead of their story.

         Had Mr. Peruto in fact directed Defendants to go off the record and received

confirmation that they were off the record, as he alleged in various pleadings, the outcome here

would be considerably less clear. But it has been definitively established by authenticating the


8
  Defendants argue a broad interpretation of the release as a complete bar to all Peruto’s claims. I am not prepared
to accept this argument for a variety of reasons and consider the release here and in the related replevin action only
as it bears upon the context in which the parties were dealing.


                                                           8
         Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 9 of 13



recording that no such exchange occurred. It may be that a subjective expectation of privacy is

what prompted Peruto to disparage his client in front of the media and their recording equipment,

but such an expectation cannot possibly be considered objectively reasonable under the

controlling standard.

       And to the extent that Plaintiff invokes violations of journalistic ethics, courts have

refused to consider any such breach as a basis for recovery. See Patterson v. NBC Universal,

Inc., 2011 WL 3163239, at *2 (W.D. Ky. July 26, 2011) (“The Court is not aware of any

cognizable federal or state-law claim for violations of the ‘Journalistic Code of Ethics.’”).

Defendants’ conduct in pressing their advantage following Mr. Peruto’s lapse in judgment may

not be praiseworthy, but that hardly renders their conduct illegal. Because I conclude as a matter

of law that Mr. Peruto’s expectation of privacy was not reasonable, his Pennsylvania Wiretap

Act action cannot survive. Accordingly, I will grant summary judgment for Defendants.

   B. Federal Wiretap Act

       Plaintiff also raises a claim under the Federal Wiretap Act. Like the Pennsylvania statute,

the Federal Act prohibits intentional interception of oral communications and knowing

disclosure of their contents, see 18 U.S.C. § 2511(1). The Federal Act, however, generally

precludes a cause of action so long as one party consented to the recording. Id. § 2511(2)(d).

Plaintiff relies on an exception to that rule that applies where “such communication is intercepted

for the purpose of committing any criminal or tortious act in violation of the Constitution or laws

of the United States or of any state.” Id.

       Specifically, Mr. Peruto argues that Defendants acted with the intent to commit the tort of

false light invasion of privacy. Under Pennsylvania law, the tort of false light invasion of

privacy “imposes liability on a person who publishes material that ‘is not true, is highly offensive



                                                 9
         Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 10 of 13



to a reasonable person, and is publicized with knowledge or in reckless disregard of its falsity.’”

Graboff v. Colleran Firm, 744 F.3d 128, 136 (3d Cir. 2014) (quoting Larsen v. Phila.

Newspapers, Inc., 543 A.2d 1181, 1188 (Pa. Super. Ct. 1988)); see also Rush v. Phila.

Newspapers, Inc., 732 A.2d 648, 654 (Pa. Super. Ct. 1999). A plaintiff may also allege false

light based on publication of true information, if the defendant selectively presented the

information “in a fashion which renders the publication susceptible to inferences casting one in a

false light.” Graboff, 744 F.3d at 136-37 (quoting Larsen, 543 A.2d at 1189). It is such a

theory—false light based upon implications from true information—that currently 9 provides the

basis for Peruto’s federal claim.

         Mr. Peruto must show that Defendants recorded his statements after the interview with

the intent to present those statements in a way that rendered them “susceptible to inferences

casting [him] in a false light.” Id.

         The most obvious obstacle to Peruto’s claim is demonstrating the falsity of the light in

which the recording casts him. In response to this challenge, his factual allegations have

evolved. Initially, Peruto alleged in his Response to Defendants’ Motion to Dismiss that that

Defendants “knew of Plaintiff’s candor when speaking off-the-record based upon their prior

April 2018 interview” and sought to record him when he “believed he was speaking freely.”

Pl.’s Resp. at 7-8, ECF No. 60. But as Defendants cogently pointed out in their Reply, this

concedes that Defendants recorded Peruto with the intent to obtain his candid views and to cast

him in a more truthful light. Defs.’ Reply at 4, ECF No. 61. In his Sur-Reply, Peruto then

contended that “the falsity which is of concern arises from the inference derived from the edited,


9
  Peruto did not allege that Defendants recorded him with the intent to commit the specific tort of false light until his
response to Defendants’ Motion to Dismiss. At oral argument, Plaintiff’s counsel confirmed that false light is the
only tort on which Peruto’s Federal Wiretap Act claim rests.


                                                           10
        Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 11 of 13



modified, and deleted distribution of plaintiff’s off the record conversation.” Pl.’s Sur-Reply to

Defs.’ Reply at 3, ECF No. 62. That argument is no longer available, as all parties agree that no

part of the recording has been edited, modified, or deleted—by Defendants or anyone else. The

facts are therefore undisputed that the recording offers only an honest account of Peruto’s

conversation with Defendants. In that sense, it reflects him in the truest possible light.

        The accuracy and authenticity of the recording present a daunting challenge for Plaintiff,

and as a result, he seeks to reframe the case. The purported falsity on which Mr. Peruto’s claim

now turns—raised for the first time at oral argument—is that the recording inaccurately suggests

that his only opinions about his client are the unfavorable personal views expressed after the

interview, to the exclusion of affirmative statements he made in his capacity as a lawyer. This

argument cannot support a claim of false light, because I reject the premise that any single

recording of a person’s statements necessarily implies that those statements reflect the person’s

only views on the topic. Particularly in the case of lawyers, it is widely understood that

counsel’s professional positions are often distinct from their personal views. A reasonable

listener would not necessarily infer from the professional statement of a lawyer that he

personally agrees with that position. And reasonable individuals also recognize that what one

says in unguarded moments will frequently differ from what one might say when acting in a

professional capacity. Moreover, in the context of the underlying controversy over the judge’s

sentence of Meek Mill, public disclosure of Mr. Peruto’s remarks has focused on the fact that he

is the judge’s lawyer, implying some meaningful difference between his personal views and

professional stance. Where, as here, the recording accurately recounts the speaker’s stated

views, it does not cast the speaker in a false light simply by virtue of the fact that it does not offer

a comprehensive account of all his opinions on the subject.



                                                  11
        Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 12 of 13



        Given Peruto’s failure adequately to allege that Defendants recorded him with intent to

commit a tortious act, he cannot invoke the exception to the Federal Wiretap Act’s one-party

consent rule. See 18 U.S.C. § 2511(2)(d). Even though Defendants alone consented to the

recording, under a “one-party” statute like the Federal Wiretap Act, unilateral consent is

sufficient in the absence of tortious intent. Accordingly, I will grant summary judgment for

Defendants.

        It should be noted that my ruling here can only address the claims that exist at this point.

Plaintiff previously sought to enjoin release of the documentary, relief that I denied. It remains

to be seen how the documentary itself presents Mr. Peruto and whether its portrayal of him gives

rise to any other claims.

        Plaintiff further opposes summary judgement on the ground that he has not been provided

sufficient opportunity to conduct discovery. I denied his request for expedited discovery at an

earlier stage in the case because of my intuition that the authenticity of the audio could be of

controlling importance. See Order, Feb. 6, 2019, ECF No. 52. When these motions were

converted to motions for summary judgement, Mr. Peruto was permitted to supplement the

record. See Order, Mar. 14, 2019, ECF No. 63; Order, May 13, 2019, ECF No. 75. His counsel

sought additional discovery, in the form of depositions of the camera and device operators

present for the taping along with their contracts and related documents, in pursuit of a theory that

Defendants deliberately recorded Plaintiff after the conclusion of the formal interview and did so

with some form of tortious intent. But at oral argument, false light was the only tort counsel

could identify, and the requested depositions and documents would not have cured the fatal flaws

in that claim.




                                                 12
        Case 2:18-cv-04468-GAM Document 79 Filed 06/12/19 Page 13 of 13



       In exercising my discretion to deny broader discovery I was heavily influenced by the

evolving nature of Plaintiff’s factual allegations. The fundamental premise of the case—that Mr.

Peruto had asked to go off the record—was revealed to be untrue, and the subsequent accusations

about editing of the video unfounded. By the time of oral argument, it had become clear that the

discovery sought represented an attempt to find a cause of action, rather than provide relevant

evidence in support of the existing claims.

       For the foregoing reasons, I will grant summary judgment for the Defendants as to both

wiretap claims. An appropriate order follows.



                                                         /s/ Gerald Austin McHugh
                                                     United States District Judge




                                                13
